PER CURIAM.
The trial court dismissed the charge against appellant of contributing to the delinquency of a child in violation of section 827.04(l)(a), Florida Statutes (1997), based on a district court of appeal opinion holding a portion of the statute unconstitutionally vague. State v. Fuchs, 751 So.2d 603 (Fla. 5th DCA 1999). That decision was reversed by the Florida Supreme Court in State v. Fuchs, 769 So.2d 1006 (Fla.2000). Appellee concedes, and we agree, that the order of dismissal must now be reversed. Reversed.
GUNTHER, KLEIN and HAZOURI, JJ., concur.